74071: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








19-37059: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 74071


Short Caption:AZUCENA (JOSE) VS. STATECourt:Supreme Court


Lower Court Case(s):Clark Co. - Eighth Judicial District - C321044Classification:Criminal Appeal - Life - Direct


Disqualifications:Case Status:Remittitur Issued/Case Closed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:SP Status:


Oral Argument:06/12/2019 at 1:30 PMOral Argument Location:Las Vegas


Submission Date:06/12/2019How Submitted:After Oral Argument








+
						Party Information
					


RoleParty NameRepresented By


AppellantJose AzucenaDeborah L. Westbrook
							(Clark County Public Defender)
						P. David Westbrook
							(Clark County Public Defender)
						


RespondentThe State of NevadaKrista D. Barrie
							(Clark County District Attorney)
						Aaron D. Ford
							(Attorney General/Carson City)
						Christopher S. Hamner
							(Clark County District Attorney)
						Steven S. Owens
							(Clark County District Attorney)
						





Docket Entries


DateTypeDescriptionPending?Document


09/27/2017Filing FeeAppeal Filing fee waived.  Criminal.


09/27/2017Notice of Appeal DocumentsFiled Notice of Appeal. Appeal docketed in the Supreme Court this day. (Docketing statement mailed to counsel for appellant.)17-32846




10/10/2017Transcript RequestFiled Request for Transcript of Proceedings. Transcripts requested: 02/02/17, 02/09/17, 02/14/17, 04/04/17, 04/11/17, 04/24/17, 04/25/17, 04/26/17, 04/27/17, 04/28/17, 05/01/17, 05/02/17, 05/03/17, 05/04/17, 05/05/17, 05/08/17, 05/09/17, 05/10/17, 06/22/17, 08/17/17. To Court Reporter: Jill Hawkins and Dalyne Easley.17-34362




10/17/2017Docketing StatementFiled Docketing Statement Criminal Appeals.17-35410




10/25/2017TranscriptFiled Notice from Court Reporter. Dalyne Easley stating that the requested transcripts were delivered.  Dates of transcripts: 02/09/17, 02/14/17, 04/04/17, 04/11/17, 06/22/17, 08/17/17.17-36691




10/25/2017TranscriptFiled Notice from Court Reporter. Jill Hawkins stating that the requested transcripts were delivered.  Dates of transcripts: 02/02/17.17-36693




11/14/2017MotionFiled Court Reporter's Motion for Extension of Time to File Transcripts.17-39143




11/21/2017Order/ProceduralFiled Order Granting Motion. Ms. Easley's Court Reporter Certificate due: December 15, 2017.17-40241




12/14/2017TranscriptFiled Notice from Court Reporter. Dalyne Easley stating that the requested transcripts were delivered.  Dates of transcripts: 04/24/17, 04/25/17, 04/27/17, 04/28/17, 05/01/17, 05/02/17, 05/03/17, 05/04/17, 05/05/17, 05/08/17, 05/09/17, 05/10/17.17-43164




12/14/2017TranscriptFiled Notice from Court Reporter. Dalyne Easley stating that the requested transcripts were delivered.  Dates of transcripts: 04/26/17.17-43295




01/25/2018MotionFiled Stipulation to File Appellant's Opening Brief.18-03577




01/25/2018Notice/OutgoingIssued Notice Motion/Stipulation Approved. Appellant's Opening Brief and Appendix due: February 26, 2018.18-03580




02/23/2018MotionFiled Appellant's Motion for Extension of Time to File Opening Brief and Appendix.18-07268




03/08/2018Order/ProceduralFiled Order Granting Motion in Part. Appellant's Opening Brief and Appendix due: April 10, 2018.18-09137




04/10/2018MotionFiled Appellant's Motion for Leave to File Opening Brief in Excess of Type-Volume Limitations.18-13773




04/10/2018MotionFiled Appellant's Motion to Transmit JAVS (Court Exhibits 3, 4, 5, 6, 12, and 14).18-13776




04/10/2018AppendixFiled Appendix to Opening Brief Vol I.18-13787




04/10/2018AppendixFiled Appendix to Opening Brief Vol II.18-13788




04/10/2018AppendixFiled Appendix to Opening Brief Vol III.18-13789




04/10/2018AppendixFiled Appendix to Opening Brief Vol IV.18-13791




04/10/2018AppendixFiled Appendix to Opening Brief Vol V.18-13792




04/10/2018AppendixFiled Appendix to Opening Brief Vol VI.18-13793




04/10/2018AppendixFiled Appendix to Opening Brief Vol VII.18-13794




04/10/2018AppendixFiled Appendix to Opening Brief Vol VIII.18-13795




04/10/2018AppendixFiled Appendix to Opening Brief Vol IX.18-13796




04/10/2018AppendixFiled Appendix to Opening Brief Vol X.18-13797




04/10/2018AppendixFiled Appendix to Opening Brief Vol XI.18-13799




04/10/2018AppendixFiled Appendix to Opening Brief Vol XII.18-13800




04/10/2018AppendixFiled Appendix to Opening Brief  Vol XIII.18-13801




04/10/2018AppendixFiled Appendix to Opening Brief Vol XIV.18-13802




04/10/2018AppendixFiled Appendix to Opening Brief Vol XV.18-13803




04/26/2018Order/ProceduralFiled Order Denying Motions. The clerk of this court shall reject the opening brief received on April 10, 2018. Opening Brief due: 20 days. Appellant's motion requesting this court direct the clerk of the district court to transmit the JAVS recordings of certain hearings below is denied.18-15916




05/17/2018MotionFiled Appellant's Motion to Exceed Opening Brief Word Limit by 838 Words.18-18874




05/23/2018Order/ProceduralFiled Order Granting Motion. The clerk of this court shall file the opening brief received on May 17, 2018.18-19767




05/23/2018BriefFiled Appellant's Opening Brief.18-19769




06/22/2018MotionFiled Respondent's Motion for Extension of Time - First Request (Answering Brief).18-24023




06/28/2018Order/ProceduralFiled Order Granting Motion. Respondent's Answering Brief due: August 21, 2018.18-24640




08/21/2018MotionFiled Respondent's Motion for Extension of Time - Second Request (Answering Brief).18-32575




08/30/2018Order/ProceduralFiled Order Granting Motion.  Respondent's Answering Brief due:  September 20, 2018.18-33957




09/20/2018BriefFiled Respondent's Answering Brief.18-36938




09/20/2018AppendixFiled Respondent's Appendix - Volume 1.18-36939




10/18/2018MotionFiled Stipulation to File Reply Brief.18-41143




10/18/2018Notice/OutgoingIssued Notice Motion/Stipulation Approved.  Appellant's Reply Brief due: November 21, 2018.18-41149




11/20/2018BriefFiled Appellant's Reply Brief. (SC)18-905118




11/20/2018Case Status UpdateBriefing Completed/To Screening. (SC)


04/29/2019Notice/OutgoingIssued Notice Scheduling Oral Argument. Argument is schedule for Wednesday, June 12, 2019, at 1:30 p.m. for 30 minutes in Las Vegas. (SC)19-18564




05/24/2019MotionFiled Appellant's Unopposed Motion to Transmit Court Exhibit 3, Dated April 9, 2018. (SC)19-22757




05/29/2019Notice/OutgoingIssued Oral Argument Reminder Notice. (SC)19-23269




05/29/2019Order/ProceduralFiled Order Granting Motion. Court Exhibit 3 due: 7 days. (SC).19-23309




06/12/2019Case Status UpdateOral argument held this day. Case submitted for decision. Before the Southern Panel. JH/LS/AS (SC)


09/05/2019Opinion/DispositionalFiled Authored Opinion. "Reversed and remanded." Fn1[Because we reverse Azucena's convictions based on the district court's improper conduct during voir dire, we decline to address the remaining issues raised on appeal.  Before: Hardesty/Stiglich/Silver.  Author: Hardesty, J. Majority: Hardesty/Stiglich/Silver. 135 Nev. Adv. Opn. No. 36. SNP19-JH/LS/AS. (SC)19-37059




09/30/2019RemittiturIssued Remittitur. (SC).19-40473




09/30/2019Case Status UpdateRemittitur Issued/Case Closed. (SC).


10/11/2019RemittiturFiled Remittitur. Received by District Court Clerk on October 7, 2019. (SC)19-40473





Combined Case View